internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc tege eoeg et2 plr-155405-01 date date key plan employer union date date date date year year dear this is in reply to your request for a letter_ruling directed to the employee_plans division of the internal_revenue_service on behalf of the plan your letter presented two specific ruling requests the employee_plans division has advised us that ruling_request has been withdrawn they asked that we respond to ruling_request concerning whether supplemental contributions to the plan made by the employer pursuant to a collective bargaining agreement are wages for purposes of the federal plr-155405-01 insurance contributions act fica and the federal_unemployment_tax_act futa facts the plan a collectively bargained money purchase plan was established on date the plan requires individual employers to make cents per hour contributions to regular subaccounts on behalf of employee participants the plan was restated on date with an amendment providing for variable subaccounts the amendment provides that in addition to the employer_contribution to the regular subaccount an employee may elect to have the employer make a contribution to the variable subaccount the amount of contributions to the plan is established by a year - year collective bargaining agreement between the employer and the union the date memorandum of understanding mou to the collective bargaining agreement called for supplemental contributions to the variable subaccounts made by the employer on behalf of eligible employees starting on date the plan received its most recent favorable determination_letter under sec_401 of the internal_revenue_code the code on date the date letter was based on the plan as restated to include variable subaccounts the amount of supplemental contribution sec_1 is established by the classifications and pay rates listed in the mou the supplemental contributions do not exceed dollar_figure per hour the supplemental contributions were described as employer contributions when the plan was submitted for a favorable determination_letter and approved all supplemental contributions are vested contributions law sec_3101 and sec_3111 of the code impose a fica tax on employees and employers respectively which is a percentage of wages received or paid with respect to employment sec_3121 of the code provides with certain exceptions that for fica purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 of the code provides that the term wages shall not include any payment made to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee or the trust a sec_1the supplemental contributions at issue described in the mou to the collective bargaining agreement refer to amounts placed in the variable subaccounts described in the plan plr-155405-01 remuneration for services rendered and not as a beneficiary of the trust sec_3301 of the code imposes on every employer a futa excise_tax equal to a percentage of the total wages as defined in sec_3306 paid_by him during the calendar_year with respect to employment as defined in sec_3306 sec_3306 of the code provides that the term wages shall not include any payment made to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered and not as a beneficiary of the trust sec_1_401_k_-1 provides that a plan other than a profit-sharing stock bonus pre- erisa money purchase pension or rural_cooperative_plan does not satisfy the requirements of sec_401 if the plan includes a cash_or_deferred_arrangement analysis the plan as restated on date provides for the supplemental contributions to variable subaccounts to be made by the employer pursuant to the collective bargaining agreement by issuing a favorable determination_letter on the restated plan the internal_revenue_service concluded that the supplemental contributions would not cause the plan to lose its qualified status under sec_401 as a money_purchase_pension_plan in effect the supplemental contributions have not been found by the internal_revenue_service to constitute a cash_or_deferred_arrangement which would otherwise cause the plan to lose its qualified status accordingly based on the information submitted we conclude that the supplemental contributions will not be considered wages pursuant to sec_3121 and sec_3306 of the code and therefore will not be subject_to fica or futa taxes the above ruling is based on the assumption that the plan will be qualified under code sec_401 and the related trust will be tax-exempt under code sec_501 at the time of the employer contributions no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-155405-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities cc
